DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.

 Response to Amendment
	This Office Action is in response to the amendments submitted on 01/25/2022, and based on further search and consideration.  Claims 1 and 25 are currently amended.  Claims 2-24 and 26-30 are canceled.  Claims 1, 25, and 31-48 are pending and ready for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 31-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 20180138101 A1).
Regarding claim 1, Yu discloses a package structure (title, fig 17), comprising: a wiring structure (96); a first electronic device (68) disposed on the wiring structure; a second electronic device (88) disposed on the wiring structure; a protection material (100) disposed between the first electronic device and the second electronic device (fig 17), wherein a top surface of the protection material is substantially aligned with a top surface of the first electronic device and a top surface of the second electronic device (fig 17); and an encapsulant (112) encapsulating the protection material, wherein the 
    PNG
    media_image1.png
    430
    474
    media_image1.png
    Greyscale
exposed between dies).

Regarding claim 31, Yu further discloses a reinforcement structure (130, 132) contacting the top surface of the protection material (fig 17).  
Regarding claim 32, Yu further discloses that the reinforcement structure includes a metal layer and a seed layer (132 may be defective active dies, para 0060, para 0042; all active dies contain a multitude of interleaved seed and metal layers, see also relevant art), wherein the seed layer is located between the metal layer and the protection material.  
Regarding claim 33, Yu further discloses that the top surface of the encapsulant is substantially aligned with the top surface of the protection material (coplanar against the reinforcement, fig 17).  

Regarding claim 35, Yu further discloses that the reinforcement structure further contacts the top surface of the encapsulant (fig 17).  
Regarding claim 36, Yu further discloses that the top surface of the first electronic device and the top surface of the second electronic device are exposed from the top surface of the encapsulant (fig 17), and wherein the reinforcement structure further contacts the top surface of the first electronic device and the top surface of second electronic device (both devices contact 130, fig 17).  
Regarding claim 37, Yu further discloses that the first electronic device is electrically connected to the wiring structure through an interconnector structure (conductive joints 91, para 0031, fig 15 and 4), wherein the protection material contacts a lateral side surface of the interconnector structure (joints 91 embedded in 100).  
Regarding claim 38, Yu further discloses that the first electronic device further comprises an inner lateral side surface (right side of 68) and an outer lateral side surface (left side of 68) opposite to the inner lateral side surface, wherein the inner lateral side surface of the first electronic device faces a lateral surface of the second electronic device (right side of die 68 faces die 88), and wherein the protection material contacts the outer lateral side surface of the first electronic device (100 contacts left side of die 68).  
Regarding claim 39, Yu further discloses that the top surface of the encapsulant is substantially aligned with the top surface of the protection material (top of 112 is coplanar with 100), the first electronic device is electrically connected to the wiring structure through an interconnector structure .  

Claim 1 is further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 20190051589 A1).
Regarding claim 1, Lin discloses a package structure (1, fig 2G), comprising: a wiring structure (10, 40); a first electronic device (50) disposed on the wiring structure; a second electronic device (50) disposed on the wiring structure; a protection material (44) disposed between the first electronic device and the second electronic device (fig 2G), wherein a top surface of the protection material is substantially aligned with a top surface of the first electronic device and a top surface of the second electronic device (fig 2G); and an encapsulant (46) encapsulating the protection material, wherein the top surface of the protection material is exposed from a top surface of the encapsulant (fig 2G, 44 is exposed between dies).

    PNG
    media_image2.png
    412
    769
    media_image2.png
    Greyscale



Claim 25, 40-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu US 20190006315 A1.
Regarding claim 25, Hsu discloses a package structure (10A, fig 14), comprising: a redistribution layer (RDL) (170) including a top surface and a bottom surface opposite to the top surface (fig 14); a first electronic device (200a) disposed over the top surface of the redistribution layer (RDL); a second electronic device disposed over (200b) the top surface of the redistribution layer (RDL); a protection material (210) disposed between the first electronic device and the second electronic device, wherein a top surface of the protection material is substantially aligned with a top surface of the first electronic device and a top surface of the second electronic device (fig 14); and a bridge electronic device (130) disposed under the bottom surface of the redistribution layer (RDL), wherein the bridge electronic device is configured to provide communication between the first electronic device and the second electronic device (electrically connected to 200a and b through 170).
Regarding claim 40, Hsu discloses that an active surface (S1) of the bridge electronic device faces the redistribution layer (RDL), wherein an inner via (174) in the RDL tapers toward the bridge electronic device (is smaller towards the bridge), wherein the first electronic device and the second electronic device are overlapped with a vertical projection area of the active surface of the bridge electronic device (130 is underneath 200a and 200b).  
Regarding claim 41, Hsu discloses a plurality of a contactors (240), and wherein the bridge electronic device includes a bottom surface (S2) opposite to the active surface of the bridge electronic device, wherein a first portion of the contactors (first portion of contactors, annotated fig 14) are located within a vertical projection area of the bottom surface of the bridge electronic device.  



    PNG
    media_image3.png
    499
    804
    media_image3.png
    Greyscale

Regarding claim 42, Hsu discloses that a first pitch between the contactors of the first portion located within the vertical projection area of the bottom surface of the bridge electronic device is different from a second pitch between the contactors of a second portion located outside the vertical projection area of the bottom surface of the bridge electronic device (distance between two contactors of first portion differs from distance between two contactors of second portion, fig 14).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu US 20190006315 A1 in view of Choi US 20140300004 A1.
Regarding claim 43, Hsu arguably does not disclose a reinforcement structure contacting the top surface of the protection material.
However in the same field of art, Choi discloses a reinforcement structure (405, fig 5D) contacting the top surface of a chip.  The reinforcement structure of Choi could be formed across the tops of the chips 200a and 200b of Hsu, around the sides of the wiring structure 170 of Hsu, and the sides of the insulating encapsulation 160 of Hsu – in the same conformation as in Choi.  Because the tops of these chips are coplanar with the protection material of Hsu, the reinforcement structure would therefore contact the protection material 210 of Hsu.  In the combination, each element would continue to perform the same as it does separately.  The package of Hsu would continue to provide a device suitable for incorporation into products, as disclosed by Hsu at e.g. para 0002.  Meanwhile, the layers of 

    PNG
    media_image4.png
    394
    650
    media_image4.png
    Greyscale
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Further regarding claim 43, the combination of Hsu and Choi discloses a second encapsulant (160, Hsu; analogous to 85, Choi) encapsulating the bridge electronic device, wherein the reinforcement structure further contacts a lateral side surface of the second encapsulant (fig 5D, Choi).  

Regarding claim 45, the combination of Hsu and Choi discloses a reinforcement structure (405, fig 5D Choi) contacting the top surface of the protection material, wherein the reinforcement structure includes a metal layer (425 Choi) and a seed (415, Choi) layer, and the seed layer is located between the metal layer and the protection material.  

Claim 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu US 20190006315 A1 in view of May US 20190341351 A1.
Regarding claim 46, Hsu discloses a pillar (120) disposed on a bottom surface of the wiring structure.
Hsu arguably does not disclose that the pillar tapers toward the wiring structure in a cross-sectional view.  
However, tapered pillars are well-known in the art.  For example, in the same field of art, May discloses a pillar (116, fig 1) disposed on a bottom surface of a wiring structure (layer with routing traces 126) wherein the pillar tapers toward the wiring structure in a cross-sectional view.  This improves pathway density, as disclosed by May at e.g. para 0002-0003.  One of ordinary skill in the art could have substituted the pillars and interconnector structures 118 of May for the pillars and interconnector structures 134 of Hsu to achieve the predictable result of providing a conductive pillar connection beside a bridge die.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the subject matter involves no more “than the simple substitution of one 

Regarding claim 47, the combination of Hsu and May discloses that an active surface of the bridge electronic device faces the redistribution layer (RDL)(Hsu fig 14), an interconnector structure protrudes from the active surface (118 May), and a width of the pillar is greater than a width of the interconnector structure (Fig 1, May).  

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable in view of Choi US 20140300004 A1 and further in view of Hsu US 20190006315 A1.
Regarding claim 48, Hsu discloses that an active surface (s1) of the bridge electronic device faces the redistribution layer (RDL), a width of an inner via in the RDL (174) tapers toward the bridge electronic device, the first electronic device and the second electronic device  are overlapped with a vertical projection area of the active surface of the bridge electronic device (200a and 200b overlap 130, fig 14 Hsu).
Hsu does not disclose that the package structure further comprises a reinforcement structure contacting the top surface of the protection material.
However in the same field of art, Choi discloses a reinforcement structure (405, fig 5D) contacting the top surface of a chip.  The reinforcement structure of Choi could be formed across the tops of the chips 200a and 200b of Hsu, around the sides of the wiring structure 170 of Hsu, and the sides of the insulating encapsulation 160 of Hsu – in the same conformation as in Choi.  Because the tops of these chips are coplanar with the protection material of Hsu, the reinforcement structure would therefore contact the protection material 210 of Hsu.  In the combination, each element would continue to perform the same as it does separately.  The package of Hsu would continue to provide a device suitable for incorporation into products, as disclosed by Hsu at e.g. para 0002.  Meanwhile, the layers of 
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Further regarding claim 48, Hsu discloses a second encapsulant (160, Hsu; analogous to 85, Choi) encapsulating the bridge electronic device, wherein the reinforcement structure further contacts a lateral side surface of the second encapsulant (fig 5D, Choi), the reinforcement structure includes a metal layer (425 Choi) and a seed layer (415 Choi), the seed layer is located between the metal layer and the protection material, wherein the package structure further comprises a pillar (120, Hsu) disposed on a bottom surface of the wiring structure.
The combination of Hsu and Choi does not disclose that the pillar tapers toward the wiring structure in a cross-sectional view.
However, tapered pillars are well-known in the art.  For example, in the same field of art, May discloses a pillar (116, fig 1) disposed on a bottom surface of a wiring structure (layer with routing traces 126) wherein the pillar tapers toward the wiring structure in a cross-sectional view.  This improves pathway density, as disclosed by May at e.g. para 0002-0003.  One of ordinary skill in the art could have substituted the pillars and interconnector structures 118 of May for the pillars and interconnector structures 134 of Hsu to achieve the predictable result of providing a conductive pillar connection beside a bridge die.  

known element for another or the mere application of a known technique to a piece of prior art ready for the improvement.“ KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Regarding claim 47, the combination of Hsu and May discloses that an active surface of the bridge electronic device faces the redistribution layer (RDL)(Hsu fig 14), an interconnector structure protrudes from the active surface (118 May), and a width of the pillar is greater than a width of the interconnector structure (Fig 1, May).  
	


Response to Arguments
Applicant's arguments filed 01/25/2022 with respect to claims 1 and 25 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140151784 A1 of Kwak discloses a memory die para 0093 having a multitude of metal and seed layers, para 0047, 0084, etc.
	US 20190148340 A1 of Yu discloses packages in which an underfill and an encapsulant are coplanar with the tops of devices, e.g. fig 1E.

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner

Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/THS/
Examiner, AU 2817
/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812